Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doba et al. Pub. No. US 2015/0229901 A1 [Doba].
1.  Doba discloses an information processing apparatus [Fig. 20 and ¶ 201 image processing device] including: an estimation unit [11, 13, 15 and 171] that estimates a crosstalk amount based on a relative positional relationship between a viewing position of a viewer of a display device [by means of 15] and a pixel on a screen of the display device [by means of 13]; and a generation unit [175] that generates an image to be displayed on the display device by correcting a value of each of a plurality of the pixels of the screen based on the crosstalk amount [¶ 216 where correcting is the multiple-viewpoint image].
13.  Doba discloses an information processing method performed by a computer [Fig. 20 and ¶ 201 image processing device], the method including: estimating a crosstalk amount based on a relative positional relationship between a viewing position of a viewer of a display device [by means of 15] and a pixel on a screen of the display device [by means of 13]; and generating an image to be displayed on the display device by correcting a value of each of a plurality of the pixels of the screen based on the crosstalk amount [by means of 175 and ¶ 216 where correcting is the multiple-viewpoint image].
14.  Doba discloses an information processing program causing a computer to execute [Fig. 20 and ¶ 201 image processing device]: estimating a crosstalk amount based on a relative positional relationship between a viewing position of a viewer of a display device [by means of 15] and a pixel on a screen of the display device [by means of 13]; and generating an image to be displayed on the display device by correcting a value of each of a plurality of the pixels of the screen based on the crosstalk amount [by means of 175 and ¶ 216 where correcting is the multiple-viewpoint image].
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694